DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2020, 8/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8, 15, and 31 are objected to because of the following informalities:  
In claim 8, line 2-4, the limitation of “at least one of zinc oxide, indium oxide, aluminum zinc oxide, gallium oxide, indium zinc oxide, indium tin oxide, copper oxide, zinc tin oxide, indium gallium arsenide, indium phosphide, silicon, germanium, and silicon germanium” should be corrected into “at least one of zinc oxide, indium oxide, aluminum zinc oxide, gallium oxide, indium zinc oxide, indium tin oxide, copper oxide, and zinc tin oxide”.  Appropriate correction is required.
In claim 15, lines 2 and 4-5, the limitation of “the thickness”, “the vertical direction”, “the length”, “the horizontal direction”, and “the range” should be corrected into “a thickness”, “a vertical direction”, “a length”, “a horizontal direction”, and “a range”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-8, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewey (2020/0127142).
	Regarding claim 1, Dewey discloses, in at least figures 3A-3C and related text, an integrated circuit (IC) (the limitation of “an integrated circuit (IC)” has not patentable weight because it is interpreted as intended use) comprising: 
a body (306/308, [35]) including an oxide semiconductor material ([35]) including first (portion of 306/308 in left 316, source region, figures), second (portion of 306/308 wrapped by 310/312, channel region, figures), and third portions (portion of 306/308 in right 316, drain region, figures), the second portion (portion of 306/308 wrapped by 310/312, channel region, figures) between the first (portion of 306/308 in left 316, source region, figures) and third (portion of 306/308 in right 316, drain region, figures) portions, the first portion (portion of 306/308 in left 316, source region, figures) being a source region and the third portion (portion of 306/308 in right 316, drain region, figures) being a drain region; 

a gate electrode structure (310, [35]) wrapped around the gate dielectric structure (312, [38]), the gate electrode structure (310, [38]) comprising metal ([52]).
Regarding claim 5, Dewey discloses the IC of claim 1 as described above.
Dewey further discloses, in at least figures 3A-3C and related text, the gate dielectric structure (312, [38]) comprises a high-k dielectric material including hafnium ([53]).
Regarding claim 7, Dewey discloses the IC of claim 1 as described above.
Dewey further discloses, in at least figures 3A-3C and related text, the oxide semiconductor material (material of 306/308, [35]) includes indium, gallium, zinc, and oxygen ([50]).
Regarding claim 8, Dewey discloses the IC of claim 1 as described above.
Dewey further discloses, in at least figures 3A-3C and related text, the oxide semiconductor material (material of 306/308, [35]) includes at least one of zinc oxide ([49]), indium oxide ([49]), aluminum zinc oxide, gallium oxide ([49]), indium zinc oxide, indium tin oxide ([49]), copper oxide, zinc tin oxide, indium gallium arsenide, indium phosphide, silicon, germanium, and silicon germanium.
Regarding claim 13, Dewey discloses the IC of claim 1 as described above.
Dewey further discloses, in at least figures 3A-3C and related text, a first contact structure (left 316, [35]) wrapped around the first portion (portion of 306/308 in left 316, source region, figures) of the body (306/308, [35]), and a second contact structure (left 316, [35]) wrapped around the third portion (portion of 306/308 in right 316, drain region, figures) 
Regarding claim 14, Dewey discloses the IC of claim 13 as described above.
Dewey further discloses, in at least figures 3A-3C and related text, at least one of a first gate spacer (left 314, [39]) between the gate electrode structure (310, [35]) and the first contact structure (left 316, [35]) and a second gate spacer (right 314, [39]) between the gate electrode structure (310, [35]) and the second contact structure (right 316, [35]).
Regarding claim 18, Dewey discloses the IC of claim 1 as described above.
The claimed limitation of “a computing system” has not patentable weight because it is interpreted as intended use.
Claim(s) 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le (US 2019/0131437).
Regarding claim 26, Le discloses, in at least figure 4A and related text, an integrated circuit (IC) (the limitation of “an integrated circuit (IC)” has not patentable weight because it is interpreted as intended use) comprising: 
a first body (upper 404, [28]) of oxide semiconductor material, the first body (upper 404, [28]) including first (portion of upper 404 in 302, [27], figure), second (portion of upper 404 under gate 410, [29], figure), and third portions (portion of upper 404 in 304, [27], figure), the second portion (portion of upper 404 under gate 410, [29], figure) of the first body (upper 404, [28]) between the first (portion of upper 404 in 302, [27], figure) and third (portion of upper 404 in 304, [27], figure) portions of the first body (upper 404, [28]), the first portion (portion of upper 404 in 302, [27], figure) of the first body (upper 404, [28]) being a first source region and 
a second body (lower 404, [28]) of oxide semiconductor material, the second body (lower 404, [28]) including first (portion of lower 404 in 302, [27], figure), second (portion of lower 404 under gate 410, [29], figure), and third (portion of lower 404 in 304, [27], figure) portions, the second portion of the second body (lower 404, [28]) between the first (portion of lower 404 in 302, [27], figure) and third (portion of lower 404 in 304, [27], figure) portions of the second body (lower 404, [28]), the first portion (portion of lower 404 in 302, [27], figure) of the second body (lower 404, [28]) being a second source region and the third portion (portion of lower 404 in 304, [27], figure) of the second body (lower 404, [28]) being a second drain region, the second body (lower 404, [28]) being below the first body (upper 404, [28]); and 
a gate structure (406/408/410/410’/412, [25], [30]) that wraps around the second portions of the first (upper 404, [28]) and second (lower 404, [28]) bodies (figure).
Regarding claim 28, Le discloses the IC of claim 26 as described above.
Le further discloses, in at least figure 4A and related text, the oxide semiconductor material (material of 404, [25]) includes oxygen ([25]) and one or more of indium ([25]), gallium ([25]), zinc ([25]), aluminum, tin, copper, arsenic, phosphorus, silicon, and germanium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey (2020/0127142) in view of Le (US 2019/0131437).
Regarding claim 2, Dewey discloses the IC of claim 1 as described above.
Dewey does not explicitly disclose one or more additional bodies, the gate dielectric structure wrapped around the additional bodies.
Le teaches, in at least figure 4A and related text, the device comprising one or more additional bodies (404, [25]), the gate dielectric structure (406/408, [25]) wrapped around the additional bodies (404, [25]), for the purpose of increasing the electrical current flowing through non-planar transistor thereby improving a signal transmission through non-planar transistor ([28]).
Dewey and Le are analogous art because they both are directed to thin film transistor (TFT) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dewey with the specified features of Le because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Dewey to have the one or more additional bodies, the gate dielectric structure wrapped around the additional bodies, as taught by Le, for the purpose of increasing the electrical current flowing through non-planar transistor thereby improving a signal transmission through non-planar transistor ([28], Le).
Regarding claim 3, Dewey in view of Le discloses the IC of claim 2 as described above.

Dewey in view of Le do not explicitly disclose a distance in the range of 1 nanometer to 20 nanometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distance between the body and the one or more additional bodies as claimed in claim 3 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the distance between the body and the one or more additional bodies as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a distance in the range of 1 nanometer to 20 nanometers) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 4, Dewey in view of Le discloses the IC of claim 2 as described above.
Le further teaches, in at least figure 4A and related text, the number of additional bodies (upper 404, [25]) is in the range of 1 to 10 ([28], figure), for the purpose of increasing the electrical current flowing through non-planar transistor thereby improving a signal transmission through non-planar transistor ([28]).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey (2020/0127142) in view of Koezuka (US 2015/0228803).
Regarding claim 9, Dewey discloses the IC of claim 1 as described above.
Dewey does not explicitly disclose the gate electrode structure includes titanium and nitrogen.
Koezuka teaches, in at least figure 16 and related text, the device comprising the gate electrode structure (120, [146]) includes titanium and nitrogen ([146]), for the purpose of providing a structure with stable semiconductor characteristics and high reliability ([8]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Dewey to have the gate electrode structure including titanium and nitrogen, as taught by Koezuka, for the purpose of providing a structure with stable semiconductor characteristics and high reliability ([8], Koezuka).
Regarding claim 12, Dewey discloses the IC of claim 1 as described above.
Dewey does not explicitly disclose at least one of the first and third portions of the body includes a higher concentration of oxygen vacancies in the oxide semiconductor material, relative to the second portion.
Koezuka teaches, in at least figure 16 and related text, the device comprising at least one of the first (147b, [283]) and third (147c, [283]) portions of the body (147, [271]) includes a higher concentration of oxygen vacancies in the oxide semiconductor material ([271], [283]), relative to the second portion (147a, [283]), for the purpose of providing lower resistance for source and drain region ([271]) thereby reducing contact resistance.
Dewey and Koezuka are analogous art because they both are directed to thin film transistor (TFT) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dewey with the specified features of Koezuka because they are from the same field of endeavor.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dewey (2020/0127142) in view of Shimoda (US 2013/0240871).
Regarding claim 11, Dewey discloses the IC of claim 1 as described above.
Dewey does not explicitly disclose the second portion of the body is thinner than at least one of the source region and the drain region.
Shimoda teaches, in at least figure 10 and related text, the device comprising the second portion (242, [411]) of the body (240, [410]) is thinner than at least one of the source region (244, [410]) and the drain region (246, [410]), for the purpose of controlling quickly large current at low drive voltage ([411]).
Dewey and Shimoda are analogous art because they both are directed to thin film transistor (TFT) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dewey with the specified features of Shimoda because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Dewey to have the second portion of the body being thinner than at least one of the source region and .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dewey (2020/0127142).
Regarding claim 15, Dewey discloses the IC of claim 1 as described above.
Dewey further discloses, in at least figures 3A-3C and related text, the thickness of the body (306/308, [35]) in the vertical direction is in the range of 1 nanometer to 20 nanometers ([49]-[50]); and 
the length of the body (306/308, [35]) in the horizontal direction from the source region (portion of 306/308 in left 316, source region, figures) to the drain region (portion of 306/308 in right 316, drain region, figures) as measured from respective outermost portions of the source (portion of 306/308 in left 316, source region, figures) and drain (portion of 306/308 in right 316, drain region, figures) regions.
Dewey does not explicitly disclose the length of the body is in the range of 5 nanometers to 100 nanometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the length of the body as claimed in claim 15 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the length of the body as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the length of the body is in the range of 5 nanometers to 100 nanometers) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2019/0131437) in view of Dewey (2020/0127142), and further in view of Koezuka (US 2015/0228803).
Regarding claim 27, Le discloses the IC of claim 26 as described above.
Le does not explicitly disclose a gate dielectric that includes a high-k dielectric material including hafnium; and a gate electrode that includes titanium and nitrogen.

Koezuka teaches, in at least figure 16 and related text, the device comprising the gate electrode (120, [146]) that includes titanium and nitrogen ([146]), for the purpose of providing a structure with stable semiconductor characteristics and high reliability ([8]).
Le, Dewey, and Koezuka are analogous art because they all are directed to thin film transistor (TFT) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Le with the specified features of Dewey and Koezuka because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Le to have the gate dielectric that includes a high-k dielectric material, as taught by Dewey and the gate electrode that includes titanium and nitrogen, as taught by Koezuka, for the purpose of providing increase in gate control, stability, and performance of thin film transistors ([24], Dewey) and providing a structure with stable semiconductor characteristics and high reliability ([8], Koezuka).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2019/0131437) in view of Dewey (2020/0127142).
Regarding claim 29, a first body (upper 404, [28]) of oxide semiconductor material, the first body (upper 404, [28]) including first (portion of upper 404 in 302, [27], figure), second (portion of upper 404 under gate 410, [29], figure), and third portions (portion of upper 404 in 
a second body (lower 404, [28]) of oxide semiconductor material, the second body (lower 404, [28]) including first (portion of lower 404 in 302, [27], figure), second (portion of lower 404 under gate 410, [29], figure), and third (portion of lower 404 in 304, [27], figure) portions, the second portion of the second body (lower 404, [28]) between the first (portion of lower 404 in 302, [27], figure) and third (portion of lower 404 in 304, [27], figure) portions of the second body (lower 404, [28]), the first portion (portion of lower 404 in 302, [27], figure) of the second body (lower 404, [28]) being a second source region and the third portion (portion of lower 404 in 304, [27], figure) of the second body (lower 404, [28]) being a second drain region, the second body (lower 404, [28]) being below the first body (upper 404, [28]); and 
a gate structure (406/408/410/410’/412, [25], [30]) that wraps around the second portions of the first (upper 404, [28]) and second (lower 404, [28]) bodies (figure);
a first contact structure (302, [27]) that wraps around the first portions of the first (upper 404, [28]) and second (lower 404, [28]) bodies (figure); and 
a second contact structure (304, [27]) that wraps around the third portions of the first (upper 404, [28]) and second (lower 404, [28]) bodies (figure).
Le does not explicitly disclose the first and second contact structures comprising metal.

Le and Dewey are analogous art because they both are directed to thin film transistor (TFT) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Le with the specified features of Dewey because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Le to have the first and second contact structures comprising metal, as taught by Dewey, for the purpose of providing increase in gate control, stability, and performance of thin film transistors ([24], Dewey).
Regarding claim 30, Le discloses the IC of claim 26 as described above.
Le further discloses, in at least figure 4A and related text, a gate electrode (410/410’/412, [30]).
Le does not explicitly disclose a gate dielectric that includes a high-k dielectric material.
Dewey teaches, in at least figures 3A-3C and related text, the device comprising a gate dielectric (312, [53]) that includes a high-k dielectric material ([53]), for the purpose of providing increase in gate control, stability, and performance of thin film transistors ([24]).
Le and Dewey are analogous art because they both are directed to thin film transistor (TFT) and one of ordinary skill in the art would have had a reasonable expectation of success to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Le to have the gate dielectric that includes a high-k dielectric material, as taught by Dewey, for the purpose of providing increase in gate control, stability, and performance of thin film transistors ([24], Dewey).
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2019/0131437) in view of Koezuka (US 2015/0228803).
Regarding claim 31, Le discloses the IC of claim 26 as described above.
Le does not explicitly disclose at least one of the first and third portions of the body includes a higher concentration of oxygen vacancies in the oxide semiconductor material, relative to the second portion.
Koezuka teaches, in at least figure 16 and related text, the device comprising at least one of the first (147b, [283]) and third (147c, [283]) portions of the body (147, [271]) includes a higher concentration of oxygen vacancies in the oxide semiconductor material ([271], [283]), relative to the second portion (147a, [283]), for the purpose of providing lower resistance for source and drain region ([271]) thereby reducing contact resistance.
Le and Koezuka are analogous art because they both are directed to thin film transistor (TFT) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Le with the specified features of Koezuka because they are from the same field of endeavor.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TONG-HO KIM/Primary Examiner, Art Unit 2811